Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Bauman Type Continuation Application
	The present application, Serial No. 17/495,128 (“the ‘128 application”), was filed under 35 U.S.C. 111 as a utility application claiming benefit to reissue application No. 16/541,385, filed 8/15/19, which is a reissue of application No. 15/423,068, filed 2/2/17, now U.S. Patent No. 10,238,613, which issued to Herrero et al. on 3/26/19.
	The present application was filed without any indicia that it was intended to be a continuation reissue.  Indicia that a continuing reissue application was filed are:
1.  A 37 CFR 1.175 reissue oath/declaration, which is not merely a copy of the parent’s reissue oath/declaration.

2.  A specification and/or claims in proper double column reissue format per 37 CFR 1.173.

	3.  Amendments in proper format per 37 CFR 1.173.
	4.  A 37 CFR 3.73 statement of assignee ownership and consent by assignee.
5.  A correct transmittal letter identify the application as a reissue filing under 35 U.S.C. 251.

6.  An identification of the application as being “a reissue continuation of application No. 16/541,385.

The present application lacks any of the above listed indicia that the application was
filed as a continuation reissue application.
	The claims in a Bauman type continuation application will not have the same effective U.S. filing date as the original patent.  This is because a reissue application is necessarily filed after the patenting of the original application.  Therefore, a Bauman type continuation application does not satisfy the copendency requirement of 35 U.S.C. 102 with respect to the original patent.  Accordingly, the earliest possible effective U.S. filing date of the present application would be the 8/15/19 filing date of the earlier 16/541,385 reissue application.  See In re Bauman, 683 F.2d 405, 214 USPQ 585 (CCPA 1982).

Objection to the Specification
The disclosure is objected to because of the following informalities:  the amendment to the specification filed August 8, 2022, states the instant application is a “continuation reissue of application no. 16/541,385”.  That is incorrect.  As discussed above, the present application was filed without any indicia that it was intended to be a continuation reissue.  Accordingly, the instant application is a Bauman type continuation application and the specification should be amended to state that the application “is a continuation of application no. 16/541,385”.
Appropriate correction is required.

Notice
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.



 35 U.S.C. §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

I.	Claim 1 is rejected under 35 U.S.C. 102(a)(1) as clearly anticipated by U.S. Patent 9,591,867 to Herrero et al. (Herrero).
	Herrero’s specification and the instant specification are identical.  Accordingly, Herrero teaches all the limitations of the instant claim and thus anticipates claim 1.

Response to Arguments
Applicant's arguments filed August 8, 2022 have been fully considered but they are not persuasive.
Applicant argues
as indicated by the amendment to the specification the Instant Application is a continuing reissue application and thus should be afforded the effective filing date of September 17, 2010.  Therefore, the ‘867 patent is not 102 prior art as the ‘867 patent shares the effective filing date with the Instant Application.  (Remarks, page 4)

Applicant’s argument is not persuasive because the present application was filed without any indicia that it was intended to be a continuation reissue.  Belatedly amending the specification does not demonstrate that a continuing reissue application was filed at the time the application was filed.  In short, the lack of any indicia that a continuing reissue application was filed at the time the application was filed, cannot be corrected by now filing the missing indicia. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 
Duty to Disclose
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 10,238,613 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Correspondence
Any inquiry concerning this communication or earlier communications from the specialist should be directed to Jerry D Johnson whose telephone number is (571)272-1448.  The specialist can normally be reached on 5:30-3:00.
If attempts to reach the specialist by telephone are unsuccessful, the specialist’s supervisor, Jean Witz can be reached on 571 272-0927.
Signed:
/JERRY D JOHNSON/Patent Reexamination SpecialistCentral Reexamination Unit 3991         

/Alan Diamond/
Patent Reexamination Specialist
Central Reexamination Unit 3991

/Jean C. Witz/
Patent Reexamination Specialist
Central Reexamination Unit 3991